OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on October 20, 1975 and is currently in good standing. He has submitted an affirmation requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he is currently a resident of Arizona and has not practiced law in New York State since 1981. There are currently no complaints pending against him.
*69Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.